    Case 1:19-cv-10458 Document 1 Filed 11/11/19 Page 1 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - x
DAVID WALLACE LEVERS,                   Case No.


                                              COMPLAINT
                       Plaintiff,
                                              PLAINTIFF DEMANDS
           - against -                        A TRIAL BY JURY

MOUNT ST. MARY COLLEGE, CARLOS TONCHE,
JR. and JANNELLE HAUG,

                       Defendants.

- - - - - - - - - - - - - - - - - - - x

     Plaintiff, David Wallace Levers, by his attorneys, The Law

Offices of Daniel W. Isaacs, PLLC, complaining of the defendants,

Mount St. Mary College, Carlos Tonche, Jr. and Jannelle Haug,

alleges as follows:

                           NATURE OF THE ACTION

     1.    This   action   arises   from   defendants’    violation   of

plaintiff’s rights guaranteed under the Family Educational Rights

and Privacy Act (“FERPA”), 20 U.S.C. Section 1232g, by releasing

a transcript of his academic record and testifying regarding same

in the Family Court of the State of New York County of Orange

without first providing proper notification as required by the

statute.




e
                                    -1-
    Case 1:19-cv-10458 Document 1 Filed 11/11/19 Page 2 of 7



     2. That as a direct result of Defendant’s violation of FERPA

plaintiff    was   caused   to    suffer   serious   damage    and   injury

including, inter alia, emotional distress.

      3.    This   action   is    therefore   brought   seeking      damages

pursuant to 42 U.S.C. Section 1983 to redress the violation of

Plaintiff’s constitutional rights to due process under the Fifth

and Fourteenth Amendments to the United States Constitution.

                             JURISDICTION

     4.    This Court has jurisdiction over this action pursuant to

28 U.S.C. Sections 1331 (federal question jurisdiction) and

1343(a) (civil rights jurisdiction) because this action is filed

to obtain relief for the deprivation of the rights of a citizen

of the United States secured by the United States Constitution

and federal law pursuant to 42 U.S.C. Section 1983.

                                 VENUE

     5.    As plaintiff is a resident of the County, City and State

of New York venue is proper in the District pursuant to 28 U.S.C.

Section 1391(b)(1).

                            THE PARTIES

     6.    That at all times hereinafter mentioned the Plaintiff,

David Wallace Levers (hereinafter “Levers”), is a resident of the

County, City and State of New York.

     7.    That the defendant, Mount St. Mary College (“St. Mary”),

is a private liberal arts four-year college founded in 1959 and

e
                                    -2-
    Case 1:19-cv-10458 Document 1 Filed 11/11/19 Page 3 of 7



located in Newburgh, New York.

     8.    That upon information and belief and at all times

hereinafter mentioned the defendant, St. Mary, is the receipient

of Federal funding.

     9.    That upon information and belief and at all times

hereinafter mentioned the defendant, Carlos Tonche Jr. (“Tonche”)

was St. Mary’s Registrar.

     10.    That upon information and belief and at all times

hereinafter mentioned the defendant, Jannelle Haug (“Haug”),

currently serves as St. Mary’s Registrar.

                       FACTUAL ALLEGATIONS

     11.   That Levers was a student at St. Mary’s, attending the

school between 2001 and 2004.

     12.   That in 2017 Levers was the Petitioner in a Custody

Proceeding under Article 6 of the Family Court Act that was

pending in the Family Court of the State of New York County of

Orange File No. 546,256.

     13.   That unbeknownst to Levers on/or about October 27th,

2017, Howard Alan Kave, Esq., attorney for the Respondent in said

proceeding issued a Subpoena Duces Tecum on defendant Tonche

directing him to appear on November 27th, 2017, to testify on

behalf of the Respondent concerning the records of any degrees

conferred by defendant St. Mary upon Levers.



e
                                  -3-
    Case 1:19-cv-10458 Document 1 Filed 11/11/19 Page 4 of 7



     14.   Defendants failed to notify Levers of their receipt of

this subpoena.

     15.    On November 27th, 2017, defendant Haug appeared as

directed pursuant to Kave’s subpoena, disclosed Levers’ academic

records and testified on behalf of the Respondent.

     16.    Defendants release of Levers’ educational records

despite their failure to notify him of the subpoena in advance of

Haug’s appearance violated section 1232g(b)(2) of the Family

Educational Rights and Privacy Act.

     17.   That by reason of the foregoing Levers was caused to

suffer damages including, inter alia, emotional distress.

             AS AND FOR A CAUSE OF ACTION FOR THE
             VIOLATION OF 42 U.S.C. SECTION 1983

     18.   Plaintiff repeats, reiterates and realleges each and

every allegation set forth in paragraphs “1” through “17” of

this complaint with the same force and effect as if set forth

at length herein.

     19.   That as a result of the illegal and improper acts

alleged, all of which were done intentionally and with

deliberate and undue callous disregard of plaintiff’s rights,

Levers was deprived of his Constitutional Rights secured under

the 5th and 14th amendments of The Constitution of the United

States and 42 U.S.C. Section 1983.

     20.   Levers was deprived of a protected liberty interest

without due process of law when Defendants publicly released
e
                                  -4-
    Case 1:19-cv-10458 Document 1 Filed 11/11/19 Page 5 of 7



his academic record and testified regarding same without

having first providing him with notice as required by 20

U.S.C. Section 1232g.

     21.    Defendants intended to violate Plaintiff’s

constitutional rights, knew their actions violated the

plaintiff’s rights and/or acted with reckless disregard for

whether their actions violated the Plaintiff’s rights.

     22.    Levers has suffered, continues to suffer and will in

the future suffer economic loss due to Defendants’

impermissible conduct.

     23.    Levers has suffered, continues to suffer and will in

the future suffer emotional distress due to Defendants’

impressible conduct.

     24.    Pursuant to U.S.C. Section 1983 Defendants, in their

individual capacity are jointly and severally liable to the

Plaintiff for the financial losses he has and will suffer as

well as compensatory damages for the emotional harm Levers has

suffered.

     25.    Since Defendants acted intentionally and in a wanton

and reckless disregard of the Plaintiff’s constitutional

rights, the Plaintiff is entitled to punitive damages against

Defendants jointly and severally.

     26.    Plaintiff is entitled to reasonable attorneys’ fees,

costs and disbursements incurred in the prosecution of this

e
                                  -5-
    Case 1:19-cv-10458 Document 1 Filed 11/11/19 Page 6 of 7



action.

     27.   WHEREFORE, Plaintiff prays for judgment as set forth

below.

              AS AND FOR A SECOND CAUSE OF ACTION FOR
             NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS
                    (AGAINST ALL DEFENDANTS)

     28. Plaintiff repeats, reiterates and realleges each and

every allegation set forth in paragraphs “1” through “27” of

this complaint with the same force and effect as if set forth

at length herein.

     29.   The Defendants’ deliberate and malicious

indifference to their obligations under FERPA as set forth

above was extreme, outrageous and beyond the reasonable bounds

of decency tolerated by decent society.

     30.   That Defendants intended to cause and/or disregarded

a substantial probability of causing severe emotional distress

and, because of the reprehensible and outrageous nature of

their acts, Levers is entitled to, and should be awarded,

punitive damages against each of the Defendants.

     31.   That there exists a causal connection between

Defendants’ unlawful conduct and Levers’ emotional distress.

     32.   WHEREFORE, Plaintiff prays for judgment as set forth

below.




e
                                  -6-
    Case 1:19-cv-10458 Document 1 Filed 11/11/19 Page 7 of 7



                        PRAYER FOR RELIEF

On the First and Second Claims for Relief:

     1. For general damages according to proof at trial;

     2. Punitive damages in an amount to be proven at trial;

     3. For such other legal and equitable relief as the Court

may deem Plaintiff is entitled to receive.

                       DEMAND FOR JURY TRIAL

     Pursuant to Rule 38(b) of the Federal Rules of Civil

Procedure Plaintiff demands a trial by jury in this action.

Dated:   East Rockaway, New York
         October 28, 2019

                             Yours, etc.

                             LAW OFFICES OF DANIEL W. ISAACS, PLLC

                             By:________________________________
                               DANIEL W. ISAACS, ESQ. (DI-5179)
                               Attorneys for Plaintiff
                               137 West Boulevard
                               East Rockaway, New York 11518
                               (646) 438-2100




e
                                  -7-
